Exhibit 10.5

ASSIGNMENT AND ASSUMPTION OF BUILDING LEASE

 

For good and valuable consideration, the receipt and sufficiency of which is
expressly acknowledged, the undersigned, P.P.P., LLC, a Colorado limited
liability company (“Assignor”), whose business address is located at 1443-1447
Stout Street, Denver, Colorado hereby grants, conveys, assigns, and transfers,
to STOUT RESTAURANT CONCEPTS, INC., a Colorado corporation (“Assignee”), any and
all of Assignor’s right, title and interest in and to the Building Lease dated
July 7, 2001, and any subsequent addenda (the “Lease”, a copy of which is
attached hereto as Exhibit A), between BK-Stout, LLC (“Landlord”), as assignee
of Dikeou Realty, and 2222 Inc. for the Bradshaw Building located at 1443
through 1447 Stout Street, Denver, Colorado (the “Property”, which was assigned
to Assignor on or about March 9, 2006 with the consent of Landlord (attached as
Exhibit B hereto), together with any and all money due and to become due thereon
with interest, and all rights accrued or to accrue under the Lease. This
Assignment and Assumption of Building Lease shall be effective upon (a) the
approval of a “temporary permit” to Assignee from the licensing authorities in
and for the City and County of Denver and State of Colorado of the transfer of
1443 Corporation Inc.’s liquor and adult cabaret licenses and (b) a Closing as
contemplated in the Agreement for the Purchase and Sale of Assets.

 

ADDITIONAL TERMS

 

1.                      Landlord hereby confirms that (i) the term of the Lease
expires on August 31, 2016, unless earlier terminated in accordance with its
terms, and (ii) to Landlord’s knowledge, there is no existing default by Tenant
under the Lease.

 

2.                     Neither this Assignment nor Landlord’s consent hereto
shall release or discharge Assignor or Existing Guarantors from any liability
whether past, present or future under this Lease.

 

3.                     Neither Assignor nor Existing Guarantors (as defined
below) shall be released from any liability under the lease because of
Landlord’s failure to give notice of default under or in respect to any of the
terms, covenants, conditions, provisions or agreements of the Lease.

 

4.             Consent of Landlord to this Assignment shall not in anyway be
construed to relieve Assignor or Assignee of the obligation to obtain the
express written consent of Landlord, in advance, to any further assignment.

 

5.                     Assignee hereby agrees to perform faithfully and to be
bound by all of the terms, covenants, conditions, provisions and agreements of
the Lease accruing on or after the mutual execution of this Agreement.

 

6.                     Assignor, Assignee, Existing Guarantors and all other
guarantors of the Lease shall be and continue to be liable for the payment of
all bills rendered by Landlord for the charges incurred by Assignee for services
and materials supplied to the Property.

 

--------------------------------------------------------------------------------


 

7.                     It is covenanted and agreed that under no circumstances
shall Landlord be liable for any brokerage commission or other charge or expense
in connection with this Assignment.

 

8.                     Landlord may pursue any of Assignor, Assignee, Existing
Guarantors and all other guarantors of the Lease at Landlord’s sole discretion
for any amounts owed, including but not limited to minimum rent, late fees and
attorney fees.

 

9.                     All notices and demands which may or are to be required
or permitted to be given by either party on the other hereunder shall be in
writing. All notices and demands by the Landlord to the Assignee shall be sent
by United States Mail, postage prepaid, addressed to the Assignee at the
Premises, and to the address below, or to such other place as Assignee may from
time to time designate in a notice to the Landlord. All notices and demands by
the Assignee to the Landlord shall be sent by United States Mail, postage
prepaid, addressed to the Landlord at the address set forth herein, and to such
other person or place as the Landlord may from time to time designate in a
notice to the Assignee.

 

To Landlord at: 1615 California Street Suite 707, Denver, Colorado 80202
To Assignee
at:                                                                                                  

 

10.                  Except as amended hereby, the Lease shall remain unchanged
and the Lease is ratified and confirmed by the parties.

 

11.                  The grant, conveyance, assignment, and transfer herein
shall be free and clear of any and all liens and encumbrances on the Property
(other than Landlord’s existing mortgage which encumbers the Property). No
additional consent shall be required in the event the underlying transaction
with Assignee does not close for any reason and Assignor regains possession of
the Property. Except as amended hereby, the Lease shall remain unchanged and the
Lease is ratified and confirmed by the parties.

 

12.                  This Assignment may be signed in counterparts (which may
include electronic facsimiles) signed by any one or more of the parties but
which together shall constitute a single instrument effective for all purposes
as of the date set forth above when each of the parties has signed at least one
counterpart.

 

13.                  Concurrently with delivery of Landlord’s consent to this
Assignment, the parties have fully executed and delivered an Agreement Relating
to Assumption/Assignment of Building Lease.

 

   [This space left blank intentionally.   Signatures appear on next page.]

 

--------------------------------------------------------------------------------


 

 

Dated: December 19, 2007.

 

 

ASSIGNOR:

ASSIGNEE:

 

 

P.P.P., LLC,

STOUT RESTAURANT CONCEPTS, INC.,

a Colorado limited liability company

a Colorado corporation

 

 

 

 

By

/s/ Lance Migliaccio

 

By

/s/ Troy Lowrie

 

              Lance Migliaccio, Manager

                   Troy Lowrie, President

 

 

 

 

 

EXISTING GUARANTORS:

 

 

 

 

/s/ Lance Migliaccio

 

 

 

Lance Migliaccio

 

 

 

 

/s/ Gidget Bridget Sanders

 

 

 

Gidget Bridget Sanders

 

 

 

 

/s/ Anthony Scott Falcone

 

 

 

Anthony Scott Falcone

 

 

 

 

/s/ Frank Henry Walley,IV

 

 

 

Frank Henry Walley, IV

 

 

 

 

/s/ Ted R. Bullard

 

 

 

Ted R. Bullard

 

Consented to by Landlord:

 

BK-STOUT, LLC,

a Colorado limited liability company

 

By

/s/ John Dikeou

 

            John Dikeou, Agent

 

3

--------------------------------------------------------------------------------